DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Einhaus in view of You (US Pub. 2017/0317794).
Regarding claim 1, Einhaus discloses a network node, comprising: 
processing circuitry including a processor and a memory (par.0227 “processors”, software modules may be stored”), the processing circuitry configured to: 
configure a wireless device with a transmission time interval (par.013 “subframe consists of a give number of OFDM symbols in the time domain”), TTI (par.0213 “a terminal 1120 is provided for transmitting data….. in transmission time intervals”) for use in operating a first physical channel between the network node and the wireless device, the physical channel including a first reference radio resource (par.0210-0212 “PDSCH”, “node 1190 schedules the transmission and reception of data by the terminals”, “according to a transmission parameter of the data to be transmitted”).  However, Einhaus lacks of expression the network node to configure a wireless device with a transmission time interval.
You discloses configure a wireless device with a transmission time interval (par.018 “TTI index”, par.0160-061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Einhaus with the above teaching of You in order to provide low latency as suggested by You (par.0121-0122).
compare the TTI with a threshold (Einhaus, par.0115 “the scheduling node……compare the transmission parameter with a threshold value”); 
determine a first power control dynamic range scheme for the first physical channel based on the comparison between the TTI and the threshold, the power control dynamic range being defined with respect to the first reference radio resource (Einhaus, par.091 table 1 “RE power control dynamic range (dB)”), the determination of the first power control dynamic range scheme includes: 
if the TTI is greater than the threshold (Einhaus, par.0188 “the PDSCH power reduction value exceed the first threshold value Mo”), selecting a first power control dynamic range for the first physical channel (Einhaus, par.0188 “the transmitted data is determined to be lower power ABS, and therefore, one of MCS table 1 or MCS table 2 is to be used”);
if the TTI is less than the threshold (Einhaus, par.0188 “a first threshold value Mo and if the PDSCH power reduction does not exceed the first threshold value Mo”), selecting a second power control dynamic range for the first physical channel, the second power control dynamic range being different from the first power control dynamic range (par.0188 “the MCS table 0 is used ….the data is transmitted at maximum power and MCS table 0 can be efficiently used”); 
a power of the first reference radio resource in the first power control dynamic range being the same as a power of the first reference radio resource in the second power control dynamic range (Einhaus, par.091 QPSK PDCCH and QPSK PDSCH have the same value of -6); and Page 2 of 12Attorney Docket No.: 1557-419PUS (P051650US02) U.S. Application No.: 16/342394 
transmit, on the first physical channel, to the wireless device using the determined first power control dynamic range scheme (Einhaus, par.091).  
Regarding claim 2, the modified Einhaus discloses determine the value of the TTI based on at least one taken from a group consisting of: 
whether the wireless device supports at least two different TTIs (You, par.0122 “a shortened TTI”, par.0161 “sTTI index….four sTTIs”); a wireless device bit rate (You, “achieve really high bit rates”); 
a round trip time to deliver a data packet between the wireless device and the network node (par.0103 “data packet……round trip time”); and a location of the wireless device with respect to a network node; and the TTI configured for the wireless device corresponding to the determined TTI (You, par.096 “positioned at the center of a cell”). 
Regarding claim 3, the modified Einhaus discloses the TTI is a shorten TTI that is less than 1 ms, the shorten TTI including one taken from a group consisting of: 2- Orthogonal frequency-division multiplexing (OFDM) symbols, 4-OFDM symbols and 7-OFDM symbols (You, par.0123).
Regarding claim 4, the modified Einhaus discloses configure the wireless device with the transmission time interval, TTI for use in operating a second physical channel between the network node and the wirelessPage 3 of 12Attorney Docket No.: 1557-419PUS (P051650US02) U.S. Application No.: 16/342394device, the second physical channel including a second reference radio resource and being different from the first physical channel; determine a second power control dynamic range scheme for the second physical channel based on the comparison between the TTI and the threshold, the second power control dynamic range being defined with respect to the second reference radio resource, the determination of the second power control dynamic range scheme including: if the TTI is greater than the second threshold, selecting a third power control dynamic range for the first physical channel, the first threshold being different from the second threshold; if the TTI is less than the second threshold, selecting a fourth power control dynamic range for the first physical channel, the third power control dynamic range being different from the fourth power control dynamic range; a power of the second reference radio resource in the third power control dynamic range being the same as a power of the second reference radio resource in the fourth power control dynamic range; and transmit, on the second physical channel, to the wireless device using the determined second power control dynamic range scheme (Einhaus, par.091 par.0188).  
Regarding claim 5, the modified Einhaus discloses the first physical channel is a PDCCH and the second physical channel is a PDSCH (Einhaus, par.091, table 1).  
Regarding claim 7, the modified Einhaus discloses the first reference radio resource is at least part of a reference signal taken from a group of: primary synchronization signal (PSS), secondary synchronization signal (SSS), cell- specific reference signal (CRS) (par.082), and positioning reference signal (PRS) (You, par.055).  
Regarding claims 8 and 32, the modified Einhaus discloses the network node is distributed among a plurality of network nodes (Einhaus, par.056-058).  
Regarding claims 29 and 31, Einhaus discloses a wireless device, comprising: 
processing circuitry (par.0227) configured to: 
determine that the wireless device is configured with a first transmission time interval, TTI (par.0213 “a terminal 1120 is provided for transmitting data….. in transmission time intervals.  The terminal 1120 includes a control information reception unit 1125 for receiving scheduling information indicating resources on which the terminal is schedule to transmit data”, par.0127), for operating a first physical channel between a network node and the wireless device, the physical channel including a first reference radio resource (par.0210-0212 “PDSCH”, “node 1190 schedules the transmission and reception of data by the terminals”, “according to a transmission parameter of the data to be transmitted”); However, Einhaus lacks of expression the network node to configure a wireless device with a transmission time interval.
You discloses configure a wireless device with a transmission time interval (par.018 “TTI index”, par.0160-061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Einhaus with the above teaching of You in order to provide low latency as suggested by You (par.0121-0122).
compare the first TTI with a first threshold (Einhaus, par.0115 the apparatus….data comparing unit….a threshold value”); 
determine a power control dynamic range scheme based on the comparison between the first TTI and the first threshold (Einhaus, par.091), the power control dynamic range being defined with respect to the first reference radio resource (Einhaus, par.0188); and 
adapt a receiver configuration of the wireless device for receiving transmission on the first physical channel, from the network node, based on the determined power control dynamic range scheme (Einhaus, par.0104).  
Regarding claim 30, Einhaus discloses the determination of the first TTI is based on a configuration message received from the network node (You, par.018, 0160-0161).  
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642